Exhibit 10.6

JOURNAL COMMUNICATIONS, INC.

2003 EMPLOYEE STOCK PURCHASE PLAN

as amended and restated through December 8, 2009

The following constitute the provisions of the Journal Communications, Inc. 2003
Employee Stock Purchase Plan, as amended.

1. Purpose. The purpose of the Plan is to provide employees of the Company with
an opportunity to purchase Class B Common Stock of the Company through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

2. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Company.

 

  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c) “Class B Common Stock” shall mean the Class B Common Stock of the Company,
par value $.01 per share.

 

  (d) “Company” shall mean Journal Communications, Inc., formerly named The
Journal Company.

 

  (e) “Compensation” shall mean basic wages, earnings and commissions plus any
salary deferrals made by the Employee under a plan maintained pursuant to IRC
ss.401(k), 125 or 132(f) but excluding all of the following; overtime pay,
bonuses and all other cash remuneration paid by the Company or any Subsidiary.

 

  (f) “Employee” shall mean any individual who is a common law employee of the
Company or any Subsidiary. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company or any Subsidiary. Where the
period of leave exceeds 90 days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the 91st day of such leave.

 

  (g) “Enrollment Date” shall mean the first day of each Offering Period.

 

  (h) “Exercise Date” shall mean the last day of each Offering Period.

 

  (i) “Fair Market Value” shall mean, as of any date, the fair market value of
the Class B Common Stock.

 

  (j) “Offering Periods” shall mean the periods of approximately six (6) months
commencing on the first Trading Day on or after January 1 and July 1 of each
year and terminating on the last Trading Day in the periods ending six months
later. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.



--------------------------------------------------------------------------------

  (k) “Plan” shall mean this Employee Stock Purchase Plan.

 

  (l) “Purchase Date” means the date on which shares of Class B Common Stock are
purchased.

 

  (m) “Purchase Price” shall mean an amount equal to 85% or more (as determined
by the Committee) of the Fair Market Value of a share of Class B Common Stock on
the Exercise Date.

 

  (n) “Reserves” shall mean the number of shares of Class B Common Stock which
have been authorized for issuance under the Plan but not yet been purchased.

 

  (o) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

  (p) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq system are open for trading.

3. Eligibility.

(a) Any Employee of the Company or any Subsidiary shall be eligible to
participate in the Plan.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be eligible under the Plan (i) to the extent that, immediately after a
purchase, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to purchase such stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Subsidiary, or (ii) to the
extent that his or her rights to purchase stock under all employee stock
purchase plans of the Company and its subsidiaries accrues at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the
fair market value of the shares on the first day of each Offering Period) for
each calendar year in which such purchase right is outstanding at any time.

4. Offering Periods. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after January 1 and July 1 each year, or on such other date as the Board
shall determine, and continuing thereafter until terminated in accordance with
Section 20 hereof, provided, however, that the first Offering Period under the
Plan shall commence with the first Trading Day on or after the date on which the
Securities and Exchange Commission declares the Company’s Registration Statement
effective and ending on the last Trading Day of 2003. The Board shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without shareholder approval if
such change is announced at least five (5) days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.



--------------------------------------------------------------------------------

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions and filing it with the
Company’s or a Subsidiary’s payroll office prior to the applicable Enrollment
Date.

(b) Payroll deductions for a participant shall commence with the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

6. Payroll Deductions.

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay date during the Offering
Period. The participant shall designate a payroll deduction either (i) in any
whole dollar amount, or (ii) in a amount not exceeding fifteen percent (15%) of
the Compensation which he or she receives on each pay date during the Offering
Period (or such lesser percentage as is determined by the Committee). The
Committee may also limit the amount of Class B Common Stock a participant may
purchase under this Plan in any calendar year.

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole dollars or percentages
only. A participant may not make any additional payments into such account.

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof. A participant may increase or decrease the rate
of his or her payroll deductions once during the Offering Period by completing
or filing with the Company or a Subsidiary a new subscription agreement
authorizing a change in payroll deduction rate. The change in rate shall be
effective with the first full payroll period following five (5) business days
after the Company’s or a Subsidiary’s receipt of the new subscription agreement
unless the Company or the Subsidiary elects to process a given change in
participation more quickly. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions or purchases may be decreased to zero dollar ($0) or zero percent
(0%) at any time during an Offering Period and recommence when feasible.

(e) At the time some or all of the Company’s Class B Common Stock issued under
the Plan is disposed of, the participant must make adequate provision for the
Company’s federal, state, or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Class B Common
Stock. At any time, the Company or Subsidiary may, but shall not be obligated
to, withhold from the participant’s Compensation the amount necessary for the
Company or Subsidiary to meet applicable withholding obligations, including any
withholding required to make available to the Company or any Subsidiary any tax
deductions or benefits attributable to sale or early disposition of Class B
Common Stock by the Employee. The participant shall notify the Company of any
disposition of Class B Stock less than two years after the purchase right with
respect to such Class B Common Stock was granted or less than one year after the
transfer of such Class B Common Stock to such participant.



--------------------------------------------------------------------------------

7. Grant of Purchase Right. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted the
right to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Class B
Common Stock determined by dividing such Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the participant’s
account as of the Exercise Date by the applicable Purchase Price; provided that
in no event shall an Employee be permitted to purchase shares in an amount which
exceeds the limitations set forth in Sections 3(b) and 13 hereof, and in no
event shall an Employee be permitted to purchase more than 50,000 shares in any
one Offering Period. Exercise of the purchase right shall occur as provided in
Section 8 hereof unless the participant has withdrawn pursuant to Section 10
hereof. The purchase right shall expire on the last day of the Offering Period.

8. Exercise of Purchase Right. Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her purchase right for the purchase of
shares shall be exercised automatically on each Exercise Date, and the maximum
number of full shares subject to option shall be purchased for such participant
at the applicable Purchase Price with the accumulated payroll deductions in his
or her account. No fractional shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant. During the participant’s
lifetime, a participant’s right to purchase shares hereunder is exercisable only
by him or her.

9. Delivery. As promptly as practicable after the end of each Offering Period,
the Company shall arrange for the delivery to each participant of a certificate
representing the shares purchased during such Offering Period or shall record
the shares purchased on a noncertificated basis on a book entry account
maintained by the Company’s transfer agent.

10. Withdrawal. A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her purchase right under the Plan at any time by giving written notice to the
Company or a Subsidiary. All of the participant’s payroll deductions credited to
his or her account shall be paid to such participant as soon as administratively
feasible after receipt of notice of withdrawal and such participant’s purchase
right for the Offering Period shall be automatically terminated and no further
payroll deductions for the purchase of shares shall be made for such Offering
Period. If a participant withdraws from an Offering Period, such participant may
not participate in the Plan during the next succeeding Offering Period. Payroll
deductions for any subsequent offering periods shall not resume unless the
participant delivers to the Company or a Subsidiary a new subscription
agreement.

11. Termination of Employment. Upon a participant’s ceasing to be an Employee,
for any reason, such participant’s subscription agreement shall continue through
the last date on which the Employee is paid and shall then terminate and any
payroll deductions not used to purchase Class B Common Stock shall be
distributed to the Employee in cash.

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.



--------------------------------------------------------------------------------

13. Stock.

(a) The maximum number of shares of Class B Common Stock which shall be made
available for sale under the Plan shall be three million (3,000,000) shares,
subject to adjustment upon changes in capitalization of the Company as provided
in Section 19 hereof. If, on a given Purchase Date, the number of shares to be
purchased exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b) The participant shall have no interest or voting right in shares until such
shares are purchased.

(c) Share certificates to be delivered to a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

15. Designation of Beneficiary

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to a Purchase Date but
prior to delivery to such participant of such shares and cash.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

16. Transferability. Neither payroll deductions nor any rights to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 11 hereof by the participant). Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect.

17. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

18. Holding Period. The Board may require a participant to hold all or part of
the Class B Common Stock acquired through this Plan for a specific period of
time and obligate the participant to sell such Class B Common Stock back to the
Company at its original Purchase Price if such holding requirement is not
satisfied.



--------------------------------------------------------------------------------

19. Adjustments Upon Changes in Capitalization, Dissolution Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
participant may purchase, as well as the price per share shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Class B Common Stock of the Company (including both Class A or Class B
Common Stock) resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of such, or any other increase or decrease in
the number of shares of stock effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Class B Common Stock subject to an option.

(b) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, the successor corporation or a parent or
subsidiary of the successor corporation may assume the Plan. In the event that
the successor corporation refuses to assume the Plan, the Plan shall terminate.

20. Amendment or Termination.

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. To the extent necessary to comply with Section 423
of the Code (or any successor rule or provision or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approval in such a manner and to such a degree as required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s or a Subsidiary’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Class B Common Stock for each participant properly correspond with amounts
withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares shall not be issued unless the
issuance and delivery of such shares shall comply with all applicable provisions
of law, domestic or foreign, including, without limitation, the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange or system upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.



--------------------------------------------------------------------------------

The Company may require the person exercising such purchase right to represent
and warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 20 hereof.